Viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish the defendant’s guilt of attempted rape in the first degree beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621; People v Bracey, 41 NY2d 296, 302; People v Johnson, 181 AD2d 914). The evidence was such that the jury could infer the defendant’s intent to rape from his conduct and the surrounding circumstances, and it could find that he acted to carry his objective forward within dangerous proximity to the *572criminal end to be attained (see, People v Peterkin, 195 AD2d 1015; People v Pereau, 99 AD2d 591, affd 64 NY2d 1055). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including that his sentence was excessive, are either unpreserved for appellate review (see, People v Grega, 72 NY2d 489, 497, n 2; People v Sage, 204 AD2d 746) or without merit. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.